DETAILED ACTION

Comments
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 26-35 and 37-38 are pending and examined in the instant Office action.

Information Disclosure Statement
	The IDS of 3/3/2021 has been considered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any 

The following rejection is reiterated:
Claims 27-29 and 34-35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jeyarajah et al. [Clin Lab Med, volume 26, 2006, pages 847-870; on IDS] in view of Otvos et al. [WO 2013/184483 A1; on IDS].
Claim 27 is drawn to a computer program product for determining a risk parameter for cardiovascular disease or events.  The product comprises code that obtained concentration measurements from an NMR spectrometer for at least eight subclasses of HDL-P in a blood plasma or serum sample and inflammatory biomarker GlycA.  The code calculates a risk parameter comprising at least one interaction parameter.  While claim 27 names the risk parameter “((HxI)CVD)”, since there is no definition or limiting description of “((HxI)CVD)” in the specification, any cardiovascular risk parameter is interpreted to be encompassed by ((HxI)CVD).
Claim 28 is further limiting involving deconvolution of a region of NMR spectra that comprises the HDL subclasses.
The document of Jeyarajah et al. is drawn to lipoprotein particle analysis by NMR [title].  Figure 2 on page 852 of Jeyarajah et al. illustrates deconvolutions of NMR spectra for over eight different subclasses of HDL particles.  Figure 9 and the first 
Jeyarajah et al. does not teach NMR measurement of GlycA.
The title and abstract of Otvos et al. teach using NMR to measure GlycA in order to determine the risk of cardiovascular disease.

With regard to claim 29, Figure 9 of Jeyarajah et al. comprises eight sizes of HDL particles.

With regard to claim 34, it is interpreted that the figures and tables throughout Jeyarajah et al. serve a medical report relating to cardiovascular disease risk.  

With regard to claim 35, the last paragraph of page 863 of Jeyarajah et al. recommends diet, exercise, and drugs as treatments for subjects with high cholesterol.

It would have been obvious to someone of ordinary skill in the art at the time of the effective filing date of the instant application to modify determining CVD risk using NMR of HDL of Jeyarajah et al. by use of determining CVD risk using NMR of GlycA of Otvos et al. because it is obvious to combine known elements in the prior art to yield a predictable result.  In this instance, HDL is an alternate metric for determining CVD risk than GlycA.  There would have been a reasonable expectation of success in combining Jeyarajah et al. and Otvos et al. because both studies are analogously applicable to conducting NMR on blood to determine risk parameters for cardiovascular disease.

Response to Arguments:
Applicant argues that Otvos et al. has the same assignee at the time of filing as the instant application, so Otvos et al. is not prior art under 35 U.S.C. 102(a)(2).  This argument is persuasive.  However, Otvos et al. was published on 12 December 2013 and is prior art under 35 U.S.C. 102(a)(1).  Applicant has no arguments as to why Otvos et al. is not prior art under 35 U.S.C. 102(a)(1).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

The following rejection is reiterated:
Double Patenting Rejection #1:
Claim 26 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 9,952,232 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are drawn to using NMR to measure HDL and GlycA in order to determine the risk parameter “((HxI)CVD)” of cardiovascular disease.

Response to arguments:
Applicant requests that this rejection be held in abeyance.

The following rejection is reiterated:
Double Patenting Rejection #2:
Claims 27-35 and 37 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 12, 2, 5-6, 8-11, and 13, respectively, of U.S. Patent No. 9,952,232 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are drawn to using NMR to measure HDL and GlycA in order to determine the risk parameter “((HxI)CVD)” of cardiovascular disease wherein there are at least eight subclasses of HDL particles.

Response to arguments:
Applicant requests that this rejection be held in abeyance.

The following rejection is necessitated by amendment:
Double Patenting Rejection #3:
Claim 38 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 13 of U.S. Patent No. 9,952,232 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are drawn to using NMR to measure HDL and GlycA in order to determine the risk parameter “((HxI)CVD)” of cardiovascular disease.

Related Prior Art
The prior art of Schaefer et al. [WO 2011/153271 A1; on IDS] determines the risk of cardiovascular disease by measuring the concentrations of different HDL subclass particles.  However, Schaefer et al. does not teach using NMR to measure HDL or GlycA.
The prior art of Otvos [WO 2007/133593 A2; on IDS] teaches using NMR to measure different sizes of HDL particles and then relates HDL particle concentrations to risks of cardiovascular diseases.  Otvos does not teach at least eight different subclasses of HDL particles or using NMR to measure GlycA.

E-mail Communications Authorization
Per updated USPTO Internet usage policies, Applicant and/or applicant’s representative is encouraged to authorize the USPTO examiner to discuss any subject matter concerning the above application via Internet e-mail communications.  See MPEP 502.03. To approve such communications, Applicant must provide written authorization for e-mail communication by submitting the following statement via EFS-Web (using PTO/SB/439) or Central Fax (571-273-8300):
Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with the undersigned and practitioners in accordance with 37 CFR 1.33 and 37 CFR 1.34 concerning any subject matter of this application by video conferencing, instant messaging, or electronic mail. I understand that a copy of these communications will be made of record in the application file.

Written authorizations submitted to the Examiner via e-mail are NOT proper. Written authorizations must be submitted via EFS-Web (using PTO/SB/439) or Central Fax (571-273-8300). A paper copy of e-mail correspondence will be placed in the patent .

Conclusion
No claim is allowed.
Claim 26 is patent eligible because using NMR to measure HDL subparticles and GlycA is not routine and conventional in the prior art.
Claims 27-35 and 37 are patent eligible because obtaining NMR data of at least eight different HDL subclasses and GlycA is not routine and conventional in the prior art.
Claims 26 and 37-38 are free of the prior art because using a mathematical model to determine cardiovascular risk involving both HDL subparticles and GlycA is not taught or suggested.
Claims 30-33 are free of the prior art because the HDL subparticles with the quantitative ranges of size recited in the claims or the mathematical relationships used to calculate the risk parameter are not taught or suggested.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Russell Negin, whose telephone number is (571) 272-1083.  This Examiner can normally be reached from Monday through Thursday from 9:00 am to 5 pm and variable hours on Fridays.
	If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s Supervisor, Karlheinz Skowronek, Supervisory Patent Examiner, can be reached at (571) 272-9047.
	Information regarding the status of the application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. 

	/RUSSELL S NEGIN/           Primary Examiner, Art Unit 1631                                                                                                                                                                                             	9 March 2021